Citation Nr: 0802466	
Decision Date: 01/23/08    Archive Date: 01/30/08	

DOCKET NO.  05-36 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to special monthly compensation (SMC) on account 
of the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1979 to November 
1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the VARO 
in Phoenix, Arizona, that denied entitlement to the benefits 
sought.  

This matter is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  The appellant will be 
notified by VA should further action be required.


REMAND

A review of the evidence of record reveals that service 
connection is in effect for various disabilities, including 
rectal sphincter dysfunction, rated as 100 percent disabling 
from June 1998; chronic complete neurogenic bladder, rated as 
60 percent disabling since 1983; loss of sexual sensation 
associated with interior sacral myelocele, status post 
complete excision, rated as 10 percent disabling since 1998.  
The veteran is entitled to special monthly compensation on 
account of renal sphincter dysfunction rated as 100 percent 
disabling and additional service-connected disability of 
chronic complete neurogenic bladder, independently rated at 
60 percent or more since June 1998.  She is also entitled to 
special monthly compensation on account of loss of use of one 
foot.  She and her representative maintain that while she is 
intact anatomically, it is believed her complete lack of 
libido and lack of sensation in her genitalia warrant 
entitlement to special monthly compensation on account of 
loss of use of a creative organ.  It is essentially asserted 
that she has not engaged in intercourse for several years and 
has no libido.  It is contended that having no libido and 
being without sensation in the genitalia is the equivalent of 
loss of use of a creative organ.

Special monthly compensation is payable for the anatomical 
loss or loss of use of a creative organ.  38 U.S.C.A. 
§ 1114(k). 

Of record is a VA progress note dated in November 2004 at 
which time the veteran expressed concerns of a lack of 
sensation during sexual intercourse.  She felt her libido was 
nonexistent and she could not achieve orgasm.  She stated she 
had no feeling in her genitalia and the sexual act had become 
perfunctory, rather than desirable.  An assessment was made 
of "sexual disfunction (SIC) related to nerve paralysis-
chronic."  When she was accorded an examination for 
housebound status or need for regular aid and attendance by 
VA in February 2005, complaints included pelvic anesthesia 
"with rigidity."  The examination was focused on her 
orthopedic status.  The examination diagnosis was 
postoperative status spinal cyst complicated by infection-
like paraparesis.

The record shows the veteran has never been accorded a 
gynecological examination by VA.  The Board notes that in 
McClendon v. Nicholson, 20 Vet. App. 79 (2006), it was 
indicated that in disability compensation claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability and (2) evidence establishing that 
an event, injury, or disease incurred in service or 
establishing certain diseases manifested during an applicable 
presumptive period for which the claimant qualifies, and (3) 
an indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the VA to make a decision on the claim.  The Board finds that 
the standards of McClendon are relevant to this case.  The 
representative has asked for a medical examination with an 
opinion as to whether the veteran's sexual dysfunction is the 
equivalent of loss of use.  Given that this question is one 
that is medical in nature, such examination is appropriate.  

The Board agrees that a comprehensive gynecological 
examination would be helpful and the case is therefore 
REMANDED for the following:

1.  The veteran should be accorded an 
examination by a physician knowledgeable 
in gynecological disorders for the 
purpose of determining the extent of 
impairment of sexual functioning claimed 
by the veteran.  It is imperative that 
the claims file be made available to the 
examiner for review in conjunction with 
the examination.  A detailed medical 
history should be obtained and all 
necessary tests and studies should be 
accomplished.  All clinical 
manifestations should be reported in 
detail.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (say 50 percent or higher 
degree of probability) that the veteran's 
sexual dysfunction is essentially the 
equivalent of the loss of use of a 
creative organ.  The complete rationale 
for any opinion expressed should be 
provided.

2.  Then, VA should review the expanded 
record and determine whether the benefit 
sought on appeal should be granted.  If 
the benefit sought is not granted, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity for response.  Then, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The veteran is advised of the need 
to report for any scheduled examination.  38 C.F.R. § 3.655 
(2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


